                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ABRAHAM (JUNIOR) CRUZ,                        )
                                              )
                       Plaintiff,             )      Civil Action No. 21-722
                                              )
               v.                             )      Judge Christy Criswell Wiegand
                                              )      Magistrate Judge Lisa Pupo Lenihan
PENNSYLVANIA STATE POLICE,                    )
DAVID R. CASHMAN,                             )
                                              )
                                              )
                       Defendants.            )



                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On June 15, 2021, the Magistrate Judge issued a Report, ECF No. 6, recommending that

Plaintiff’s Complaint, ECF No. 4, should be dismissed with prejudice. Service of the Report and

Recommendation was made on Plaintiff, and no objections have been filed.

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, it hereby is ORDERED that Plaintiff’s Complaint, ECF No. 4, is hereby

DISMISSED WITH PREJUDICE, and the Magistrate Judge’s Report and Recommendation, ECF

No. 6, is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.


       DATED this 9th day of July, 2021.
                              BY THE COURT:

                              s\Christy Criswell Wiegand
                              Christy Criswell Wiegand
                              United States District Judge


Cc:   Abraham (Junior) Cruz
      NY-2555
      SCI Dallas
      1000 Follies Rd.
      Dallas, PA 18612-0286




                                 2
